EXHIBIT 10.1

INTERIM EMPLOYMENT AGREEMENT

This Interim Employment Agreement (“Agreement”) is made and entered into by and
between G. Edward Evans (“Executive”) and Inteliquent, Inc. (“Employer”). This
Agreement is entered to as of March 20, 2015 and is effective as of the
Effective Date defined below.

WHEREAS, Executive is employed as Employer’s Chief Executive Officer pursuant to
an Employment Agreement by and between Employer and Executive, dated April 1,
2011, as amended on March 26, 2013 and May 8, 2014 (“Employment Agreement”)
(attached with amendments as Exhibit A);

WHEREAS, on January 16, 2015, Employer announced that Executive would be
departing as Chief Executive Officer in order to pursue other interests;

WHEREAS, although the Employment Agreement expires on March 31, 2015, Employer
and Executive desire that Executive will continue to serve as Employer’s Chief
Executive Officer beyond March 31, 2015, while Employer continues its search for
Executive’s successor;

WHEREAS, this Agreement shall only be effective upon, and shall not be effective
prior to, April 1, 2015 (the “Effective Date”) and, for the avoidance of doubt,
the Employment Agreement shall remain in effect prior to the Effective Date in
accordance with its terms; and

NOW, THEREFORE, in consideration of the promises and payments set forth in this
Agreement, the sufficiency of which is hereby acknowledged, the parties agree as
follows:

1. Executive will continue to serve as Chief Executive Officer of Employer
between the Effective Date, and the earlier of: (a) thirty (30) days after
Executive delivers a notice of termination pursuant to Section 8 below; (b) up
to thirty (30) days after Employer delivers a notice of termination pursuant to
Section 8 below; or (c) September 1, 2015 (the “Interim Employment Period”). In
the event that Executive does not continue to remain employed with the Company
through the Effective Date, this Agreement shall be null and void and Executive
shall have no further rights hereunder.

2. Other than as set forth in Section 3 and Section 6 (with respect to severance
payments), all of the terms and conditions of Executive’s employment as Chief
Executive Officer of Employer under the Employment Agreement will apply during
the Interim Employment Period.

3. During the Interim Employment Period, Executive’s base salary will be paid by
Employer at an annualized rate of $1,029,600. Executive will not receive any
annual bonus as set forth in Section 2.2 of the Employment Agreement. Employer
will continue to reimburse Executive for reasonable costs incurred in connection
with Executive’s travel between Oklahoma City and Chicago, as set forth in
Section 3(c) of the Employment Agreement, during the Interim Employment Period.
In lieu of the housing benefits set forth in Section 3(d) of the Employment
Agreement, Employer will reimburse Executive for reasonable costs incurred by
Executive in connection with lodging and meal expenses while Executive is in
Chicago for business reasons during the Interim Employment Period.



--------------------------------------------------------------------------------

4. Executive’s employment at Employer will end on the first calendar date
immediately following the end of the Interim Employment Period (the “Termination
Date”).

5. On the Termination Date, Employer will pay Executive’s unpaid base salary,
any unused vacation pay accrued, and any unreimbursed business expenses
submitted and incurred in accordance with Employer’s standard reimbursement
policy through the Termination Date. If the Interim Employment Period has ended
because of Employer’s delivery of a termination notice pursuant to Section 1(b)
above, Employer will, in addition to the payments set forth in this Section 5,
pay Executive the equivalent of Executive’s base salary at the annualized rate
set forth in Section 3 above for the period of thirty (30) days, less the number
of days of the advance notice provided by the Company in accordance with
Section 1(b) above.

6. In lieu of the acceleration of any equity award or any other payments payable
to Executive upon termination of Executive’s employment, whether under the
Employment Agreement, any equity agreement or otherwise:

(a) Subject to Section 6(d) below, Employer will pay Executive severance
payments equal to twelve (12) months’ base salary following the Termination
Date. These payments will be made at the annual salary rate of $514,800, and
shall be payable in equal installments in accordance with Employer’s payroll
payment schedule in effect at the time of payment.

(b) Subject to Section 6(d) below, unvested equity awards received by Executive
pursuant to the award agreements set forth on Exhibit B that would have vested
within eighteen (18) months of the Termination Date, had Executive remained
employed by the Company through such date, will become immediately vested on the
day after the Termination Date. Notwithstanding the terms of any stock option
award agreement between Executive and Employer, Executive will have 6 months
from the Termination Date to exercise any stock option awards that become vested
pursuant to this Agreement, such exercise to otherwise be subject to the terms
and conditions of the applicable plans and award agreements.

(c) All payments and equity awards hereunder will be subject to applicable
federal, state and local taxes and withholding and less any other deductions
authorized by Executive or by law.

(d) It is a condition precedent to Employer’s obligation to accelerate the
vesting of any equity awards or make any severance payments to Executive
pursuant to this Section 6 that Executive executes a general release, in a form
acceptable to Employer’s Board of Directors, in favor of Employer, the members
of Employer’s Board and its other affiliates releasing all claims arising out of
Executive’s employment and the termination of Executive’s employment. Such
release shall be executed and delivered (and no longer subject to revocation, if
applicable) within sixty (60) days following Executive’s termination. Any
payment or benefit payable under this Section 6 that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A that would otherwise be
made less than sixty (60) days after Executive’s termination shall instead be
paid on the sixtieth (60th) day after Executive’s termination to the extent



--------------------------------------------------------------------------------

required by Code Section 409A. Moreover, Employer will be under no obligation to
accelerate the vesting of any equity awards or make any severance payments to
Executive if Employer terminates Executive for Cause (as defined in the
Employment Agreement) in accordance with the terms of the Employment Agreement.

7. Executive specifically acknowledges and reaffirms Executive’s ongoing
obligations to Employer pursuant to Section 4 of the Employment Agreement,
including the Proprietary Information and Invention Agreement executed by the
Executive on April 1, 2011, all of which obligations are incorporated herein and
will remain in full force and effect during the Interim Employment Period.

8. Either Executive or Employer may, at any time, send the other party written
notice of termination of this Agreement. If Executive is sending the written
notice of termination, Executive must send it to the following two email
addresses: rmonto@inteliquent.com and hynesjp@yahoo.com. If Employer is sending
the written notice of termination, Employer must send the notice to:
gedwardevans@icloud.com.

9. This Agreement constitutes the entire agreement between the parties
concerning Executive’s employment during the Interim Employment Period. This
Agreement may be modified only by a written instrument signed by both parties.
This Agreement may be executed in one or more counterparts, each of which will
be deemed an original, but all of which constitute one and the same Agreement.
Signatures exchanged by PDF will be treated as valid original signatures for all
purposes

10. This Agreement will be governed by the laws of the State of Illinois and all
disputes arising under this Agreement must be submitted to a court of competent
jurisdiction in Chicago, Illinois.

11. Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted to be in compliance therewith. In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on Executive by Code Section 409A or damages for
failing to comply with Code Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
“nonqualified deferred compensation” under Code Section 409A



--------------------------------------------------------------------------------

payable on account of a “separation from service,” such payment or benefit shall
not be made or provided until the date which is the earlier of (a) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (b) the date of Executive’s death,
to the extent required under Code Section 409A. Upon the expiration of the
foregoing delay period, all payments and benefits delayed pursuant to this
Section 11(b) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum, and all remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(c) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (a) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Executive, (b) any right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (c) no such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

(d) For purposes of Code Section 409A, Executive’s right to receive installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company.

(e) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code
Section 409A.

WHEREFORE, the parties have executed this Agreement effective on the date first
set forth above.

 

EXECUTIVE INTELIQUENT, INC.

/s/ G. Edward Evans

By:

/s/ Kurt Abkemeier

Name: G. Edward Evans Name: Kurt Abkemeier Title: Chief Financial Officer and
Executive Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Employment Agreement

NEUTRAL TANDEM, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of April 1,
2011, by and between G. Edward Evans (the “Executive”), and Neutral Tandem,
Inc., a Delaware corporation (the “Company”).

WHEREAS, the Company desires to employ the Executive and the Executive is
willing to accept such employment upon the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:

 

  1. Employment by the Company.

1.1 Effective Date. The effective date of this Agreement shall be April 1, 2011
(the “Effective Date”) and this Agreement shall have an initial term of four
(4) years unless terminated sooner pursuant to Section 5. At the expiration of
the initial term and each anniversary thereof, the term of this Agreement shall
automatically renew for an additional period of one year unless either party
provides written notice (a “Notice of Non-Renewal”) to the other of its or his
intent not to renew this Agreement at least thirty (30) days prior to the end of
the initial term or any renewal term.

1.2 Position. Subject to terms set forth herein, the Company agrees to employ
Executive in the position of Chief Executive Officer and Executive hereby
accepts such position. During the term of his employment with the Company,
Executive will devote his best efforts and all of his business time and
attention (except for vacation periods as set forth herein, reasonable periods
of illness or other incapacities permitted by the Company’s general employment
policies) to the business of the Company.

1.3 Duties. Executive shall perform such duties as are customarily associated
with his then current title and as assigned to the Executive by the Company’s
Board of Directors (the “Board”). The Board has the right to assign and change
the Executive’s duties at any time, provided, however, that certain assignments
and changes in Executive’s duties hereunder may trigger certain rights and
remedies of Executive as set forth elsewhere herein. At the request of the Board
and subject to the limitations of applicable law, the Executive shall serve as a
member of the Board and any subsidiary of the Company without compensation other
than that provided in this Agreement.

1.4 Other Employment Policies. The employment relationship between the parties
shall also be governed by the general employment policies and practices of the
Company,



--------------------------------------------------------------------------------

including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company’s general employment policies or
practices, this Agreement shall control.

 

  2. Compensation.

2.1 Salary. Executive shall receive for all services rendered under this
Agreement an annualized base salary of $495,000, subject to federal and state
withholding requirements, payable in accordance with the Company’s usual payroll
practices. Such salary shall be adjusted no less than annually at the discretion
of the Compensation Committee of the Board, but in no event will the base salary
be reduced.

2.2 Bonus. The Executive will be eligible to receive an annual bonus in respect
of each calendar year during the term of this Agreement in the form of a cash
payment of forty (40%) of Executive’s base salary in the applicable calendar
year (or such greater percentage as the Board may determine). Any bonus will be
based on the extent to which Executive achieves performance goals to be
established by the Board from time to time in consultation with the Executive.
The Company will pay Executive’s bonus, if any, no later than March 15 in the
calendar year following the calendar year to which the bonus relates. No bonus
shall be deemed to have been earned by Executive for any calendar year in which
the Executive is not actively employed as of December 31 of the calendar year to
which the bonus relates.

2.3 Benefits. Executive shall be eligible to participate in all benefits plans
and programs that the Company may offer to its employees generally from time to
time, under the terms and conditions of such plans or programs. Executive shall
be entitled to four weeks paid vacation, to be earned and used in accordance
with the Company’s policy or practice.

 

  3. Expense Reimbursements; Perquisites.

(a) During the term of this Agreement, the Company will provide Executive with a
laptop computer, which shall be returned promptly by the Executive to the
Company upon termination of his employment.

(b) The Company will reimburse Executive for reasonable and customary business
expenses, including monthly cell phone/PDA charges, in accordance with the
Company’s standard reimbursement policies in effect from time to time.

(c) Upon presentation of reasonable substantiation and documentation as the
Company may specify from time to time, the Company shall reimburse Executive for
one roundtrip, economy class commercial airline ticket per week for use by
Executive to travel between Oklahoma City, Oklahoma and Chicago, Illinois during
the term of this Agreement.

(d) During the term of this Agreement, the Company shall provide a suitable and
reasonable apartment in Chicago, Illinois for Executive’s use while Executive is
performing services for the Company at its offices in Chicago, Illinois.
Executive will be responsible for furnishing the apartment.



--------------------------------------------------------------------------------

  4. Employee Obligations.

4.1 Proprietary Information and Inventions Agreement. Executive agrees to abide
by the terms and conditions of the Proprietary Information and Inventions
Agreement executed by the Executive on even date herewith.

4.2 Non-Competition Obligations.

(a) Executive and the Company acknowledge that (i) the Company has developed and
will continue to develop goodwill, going concern value, customer and client
relationships and confidential information that are valuable property rights of
the Company and that Executive will have access to and knowledge concerning such
rights, which if used other than for the benefit of the Company could
significantly injure the Company; and (ii) the Company is engaged in the
operation of telecommunication hubs and switching systems, transmission and
switching of voice, data, audio, video and information via telephone, wireless
and cable networks, and IP peering (the “Business”). Accordingly, and in
consideration of the mutual promises contained herein, Executive covenants that,
during the period commencing on the Effective Date and terminating on the first
anniversary of the Executive’s termination of employment (the “Restrictive
Period”), he shall not, without the prior written consent of the Company,
directly or indirectly, in his individual capacity or on behalf of any other
individual, partnership, corporation, limited liability company or any other
entity (collectively “Person”), Compete with the Company or any of its
respective successors or assigns.

(b) For purposes of this Agreement, “Compete” shall mean: (i) to engage in
business activities identical or substantially similar to the Business as
engaged in by the Company, or any entity controlling, under common control or
controlled by the Company (collectively, the “Neutral Tandem Group”), at any
time during the one (1)-year period preceding the date of termination of
Executive’s employment (a “Competitive Business”) hereunder within the
geographic limits of those standard metropolitan statistical areas in the United
States within which the Neutral Tandem Group has engaged in the Business during
the one (1)-year period preceding the date of termination of Executive’s
employment or within which the Company contemplates engaging in or has developed
plans to engage in (based on its then-current business plan, operating plan, or
similar document) the Business during the one (1)-year period following the date
of termination of Executive’s employment (the “Territory”); (ii) to assist any
Person (whether in a financial, managerial, employment, advisory or other
capacity or as a stockholder or owner, or by the provision of information) to
engage in a Competitive Business within the Territory; or (iii) to own any
interest in or to organize a corporation, partnership or other business or
organization which engages in a Competing Business within the Territory.
Notwithstanding the foregoing, Executive’s ownership of or investment in an
otherwise Competing Business shall not be a violation of Section 4.2 if (a) the
stock of such business is publicly traded, (b) Executive’s equity interest in
such business does not exceed five percent (5%) of the aggregate outstanding
equity interests of such business, and (c) Executive does not otherwise
participate in the management or operational affairs of such business, including
as an advisor or consultant or in any other capacity.

(c) Executive acknowledges and agrees that the covenants contained in this
Section 4.2 are reasonable in scope, geographic application and duration, in
view of the benefits to the Executive hereunder, and that the provisions of this
Section 4.2 are both necessary and reasonable for the protection of the Company.



--------------------------------------------------------------------------------

  5. Termination Of Employment.

5.1 General. Executive’s employment by the Company may be terminated by the
Company or the Executive at any time, with or without Cause (as defined below).
Upon termination of Executive’s employment, the Company’s obligations to pay
Executive’s compensation shall be limited as provided in Sections 5.2 and 5.3
below.

5.2 Termination Without Cause, Etc. If Executive’s employment hereunder is
terminated:

(a) by the Company without Cause;

(b) by the Executive for Good Reason (as defined below);

(c) by the Executive for any reason after the Company’s delivery of a Notice of
Non-Renewal;

(d) within twelve (12) months following a Change of Control (as defined below),
(A) by the Company without Cause or (B) by Executive for Good Reason or for any
reason after the Company’s delivery of a Notice of Non-Renewal; or

(e) within twelve (12) months following a Change of Control (as defined below),
by Executive without Good Reason;

then the Company will pay Executive subject to his compliance with the
agreements referred to or set forth in Section 4:

(i) any unpaid base salary through the date of termination, and any accrued
vacation pay and any accrued and vested benefits under the Company’s employee
benefit plans in accordance with the terms thereof; and

(ii) severance pay equal to twelve (12) months’ base salary at the salary rate
in effect on the date of termination; provided, however, that in the case of a
termination pursuant to Section 5.2(d) only, such severance pay shall be equal
to twenty-four (24) months’ base salary at the rate in effect on the date of
termination;

Subject to the provisions of Section 6.10(b), any severance payable pursuant to
this Section 5.2 shall be paid in equal installments in accordance with the
Company’s payroll payment schedule in effect on the date Executive’s employment
terminates, provided that any such payment that would (absent this proviso) be
made less than sixty (60) days after the date Executive’s employment terminates
shall instead be paid on the sixtieth (60th) day after the date Executive’s
employment terminates. It is a condition precedent to the Company’s obligation
to make any severance payments to Executive pursuant to this Section 5.2 that
Executive executes a general release, in form and substance acceptable to the
Board, in favor of the Company, the members of



--------------------------------------------------------------------------------

the Board and its other affiliates releasing all claims arising out of
Executive’s employment and his termination of employment, and that such release
shall be executed (and no longer subject to revocation, if applicable) within
sixty (60) days following the date Executive’s employment terminates.

5.3 Other Termination Events. In the event that Executive dies, becomes Disabled
(as defined below), or Executive’s employment terminates or is terminated for
any other reason other than as described in Section 5.2(a) through 5.2(e), the
Company will only be obligated to pay Executive (a) any unpaid base salary
through the date of termination, (b) any unused vacation accrued through the
date of termination and any accrued and vested benefits under the Company’s
employee benefit plans in accordance with the terms thereof, and (c) any
unreimbursed business expenses.

5.4 Remedies for Engaging in Transaction Activity. Notwithstanding anything
contained in the Company’s Amended and Restated 2007 Equity Incentive Plan or
any applicable Company equity award agreement to the contrary, in the event that
Executive engages in any Transaction Activity (as defined in Section 5.5(a)
hereof) during the term of Executive’s employment or service with the Company,
(a) all outstanding Company equity awards then held by Executive (whether vested
or unvested) shall be immediately forfeited and returned to the Company without
additional consideration, (b) all shares of common stock of the Company acquired
by Executive upon the vesting and/or exercise of any such Company equity awards
within the three (3) month period prior to the date of such Transaction Activity
shall be immediately forfeited and returned to the Company without additional
consideration, and (c) to the extent that Executive received any profit from the
sale of any shares of common stock of the Company underlying any such Company
equity award within the three (3) month period prior to the date of such
Transaction Activity, Executive shall promptly repay to the Company any profit
received pursuant to such sale.

5.5 Certain Definitions. For purposes of this Agreement:

(a) The term “Cause” shall mean any of the following: (i) Executive’s willful
misconduct in the performance of his duties for the Company, or Executive’s
willful failure to abide by or comply with any legal policy or directive of the
Board, (ii) conviction of or plea of guilty or any other plea other than “not
guilty” to a felony, or any crime involving dishonesty or moral turpitude;
(iii) the violation by Executive of any material provision of this Agreement
which either is not cured within ten (10) days after written notice is given to
Executive by the Company or constitutes a habitual breach; or (iv) Executive’s
dishonesty, misappropriation or fraud with regard to the business or affairs of
the Company or its affiliates. For the avoidance of doubt, “Cause” includes any
activity by Executive designed to consummate any independently sponsored
(whether through a private equity firm sponsor or otherwise), management buyout
or other merger, consolidation or sale transaction involving the Company without
the express written consent of the Board (“Transaction Activity”).

(b) The term “Change of Control” of the Company shall mean any transaction or
series of related transactions whether by consolidation, merger, sale or
issuance of equity securities, or sale or transfer of all or substantially all
of the Company’s assets, or otherwise, in which any one person, or more than one
person acting as a group, (i) acquires ownership of



--------------------------------------------------------------------------------

stock of the Company that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of the Company or (ii) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than forty (40) percent of the total gross fair market value of
all of the assets of the Company immediately before such acquisition or
acquisitions (excluding any asset transferred to (A) a shareholder of the
Company (immediately before the asset transfer) in exchange for or with respect
to its stock, (B) an entity, fifty (50) percent or more of the total value or
voting power of which is owned, directly or indirectly, by the Company, (C) a
person, or more than one person acting as a group, that owns, directly or
indirectly, fifty (50) percent or more of the total value or voting power of all
the outstanding stock of the Company, or (D) an entity, at least 50 percent of
the total value or voting power of which is owned, directly or indirectly, by a
person described in clause (ii)(C) of this definition. This definition is
intended to comply with the definitions of “change in ownership” of a
corporation and “change in ownership of a substantial portion of the assets” of
a corporation set forth in the Treasury Regulations issued under section
409A(a)(2)(A)(v) of the Internal Revenue Code and shall be interpreted in a
manner consistent with such intention.

(c) The term “Disability” shall mean Executive is prevented, by illness,
accident, disability or any other physical or mental condition (to be determined
by means of a written opinion of a competent medical doctor chosen by mutual
agreement of the Company and Executive or Executive’s personal
representative(s)) from substantially performing Executive’s duties and
responsibilities hereunder for one (1) or more periods totaling ninety (90) days
in any twelve (12)-month period.

(d) The term “Good Reason” shall mean without Executive’s written consent: (i) a
material adverse change in Executive’s title or the duties assigned to Executive
or (ii) any material failure by the Company to comply with its obligations under
this Agreement, but in each such case only if Executive has provided notice to
the Company of the existence of the condition described in clause (i) or (ii) of
this definition within ninety (90) days following the initial existence of the
condition, and the Company has not remedied such condition within thirty
(30) days after receiving such notice.

 

  6. General Provisions.

6.1 Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of delivery, if by hand or by facsimile (with
confirmed receipt), one (1) business day after deposit with a reputable
overnight courier service, or three (3) business days after mailing by first
class mail, to the Company at its primary office location and to Executive at
his address as listed on the Company payroll.

6.2 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.



--------------------------------------------------------------------------------

6.3 Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

6.4 Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Company with respect to the subject matter contained herein.
This Agreement supersedes any and all prior oral discussions or written
communications and agreements between Executive and the Company. This Agreement
is entered into without reliance on any promise or representation other than
those expressly contained herein, and it cannot be modified or amended except in
writing signed by an authorized officer of the Company and Executive.

6.5 Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

6.6 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

6.7 Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of his duties hereunder and he may not assign any of his
rights hereunder without the written consent of the Company, which shall not be
withheld unreasonably.

6.8 Attorney Fees. Each of the Company and Executive shall be responsible for
their own respective costs and expenses (including, without limitation,
attorneys’ fees and costs) in connection with any action brought by any party to
enforce its rights hereunder or any other legal action involving this Agreement
or any party’s performance hereunder.

6.9 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the internal,
substantive laws of the State of Delaware, without reference to the conflict of
laws provisions thereof. Executive expressly consents to the jurisdiction of the
state and federal courts of Cook County, Illinois, for all actions arising out
of or relating to this Agreement.

6.10 Section 409A Compliance.

(a) It is the intention of the parties that no payment or entitlement pursuant
to this Agreement will give rise to any adverse tax consequences to any person
pursuant to Internal Revenue Code Section 409A. This Agreement shall be
interpreted to that end, and no effect shall be given to any provision herein in
a manner that reasonably could be expected to give rise to adverse tax
consequences under said 409A. Should either party determine that there is a
reasonable possibility that the text of this Agreement could give rise to such
adverse tax consequences, the parties agree to negotiate in good faith to amend
the Agreement to obviate the possibility of such consequences.



--------------------------------------------------------------------------------

(b) If at any time, the Company or any successor obligated to make any payment
hereunder (the “Employer”) has a class of stock that is publicly traded on an
established securities market or otherwise, then the Employer shall from time to
time compile a list of “Specified Employees” as defined in and pursuant to,
section 1.409A-1(i) of the Treasury Regulations or any successor regulation.
Notwithstanding any other provision of this Agreement, if the Executive is a
Specified Employee on the date of termination of his employment within the
meaning of section 1.409A-1(h)(1)(ii) of the Treasury Regulations or any
successor regulation (his “Termination of Employment”), no payment of
compensation shall be made to the Executive under any provision of this
Agreement (including Section 5.2) during the period ending six (6) months from
the date of his Termination of Employment unless the Employer determines that
there is no reasonable basis for believing that making such payment would cause
the Executive to suffer any adverse tax consequences pursuant to Section 409A of
the Internal Revenue Code. If any payment to the Executive is delayed pursuant
to the provisions of this Section 6.10(b), such payment instead shall be made on
the first (1st) business day following the expiration of the six (6)-month
period referred to herein, together with a compensatory amount in the nature of
interest computed at the “Prime Rate” as of the date of Termination of
Employment (as reported in The Wall Street Journal) plus two percent (2%). For
purposes of Section 409A of the Internal Revenue Code, Executive’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments.

 

  7. Former Employment.

7.1 No Conflict with Existing Obligations. Executive represents that his
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement or obligation of any kind made prior
to his employment by the Company, including agreements or obligations he may
have with prior employers or entities for which he has provided services.
Executive has not entered into, and agrees he will not enter into, any agreement
or obligation either written or oral in conflict herewith.

[Signatures on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement on the
day and year first above written.

 

NEUTRAL TANDEM, INC. By:

/s/ Robert M. Junkroski

Name: Robert M. Junkroski Title: Chief Financial Officer

 

Accepted and Agreed:

/s/ G. Edward Evans

G. Edward Evans



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (“First Amendment”) is made by and
between Neutral Tandem, Inc. d/b/a Inteliquent (the “Company”) and G. Edward
Evans (the “Executive”). This First Amendment is made as of March 26, 2013.

BACKGROUND

A. The Company and Executive entered into an Employment Agreement dated April 1,
2011 (collectively, the “Agreement”).

B. The parties wish to amend the Agreement to reflect the following change.

THE AGREEMENT

The parties agree as follows:

1. Definitions. All capitalized terms not defined in this First Amendment have
the same meanings given to those terms in the Agreement.

2. Section 2.2. Section 2.2 of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

  2.2 Bonus. The Executive will be eligible to receive an annual bonus in
respect of each calendar year during the term of this Agreement in the form of a
cash payment of fifty (50%) of Executive’s base salary in the applicable
calendar year (or such greater percentage as the Board may determine). Any bonus
will be based on the extent to which Executive achieves performance goals to be
established by the Board from time to time in consultation with the Executive.
The Company will pay Executive’s bonus, if any, no later than March 15 in the
calendar year following the calendar year to which the bonus relates. No bonus
shall be deemed to have been earned by Executive for any calendar year in which
the Executive is not actively employed as of December 31 of the calendar year to
which the bonus relates.

3. Section References. Section titles used in this First Amendment have no
substantive meaning and are not a part of the parties’ agreement.

4. Successors and Assigns. This First Amendment is binding upon and inures to
the benefit of the successors and permitted assigns of the parties.

5. Entire Agreement. Except as expressly modified by this First Amendment, the
Agreement is and will remain in full force and effect in accordance with its
terms and constitutes the legal and binding obligations of the Company and
Executive. This First Amendment, including the Agreement, is the complete
agreement of the parties and supersedes any prior agreements or representations,
whether oral or written, with respect to the subject matter of this First
Amendment



--------------------------------------------------------------------------------

The Company and Executive have executed this First Amendment as of the date
first set forth above.

 

Neutral Tandem, Inc. d/b/a Inteliquent G. Edward Evans By:

/s/ Richard L. Monto

By:

/s/ G. Edward Evans

Name: Richard L. Monto Title: General Counsel and Secretary



--------------------------------------------------------------------------------

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

This Second Amendment to Employment Agreement (“Second Amendment”) is made by
and between Inteliquent, Inc. (f/k/a Neutral Tandem, Inc. and referred to herein
as the “Company”) and G. Edward Evans (the “Executive”). This Second Amendment
is made as of May 8, 2014.

BACKGROUND

A. The Company and Executive entered into an Employment Agreement dated April 1,
2011 (as amended, the “Agreement”).

B. The parties wish to amend the Agreement to reflect the following change.

THE AGREEMENT

The parties agree as follows:

1. Definitions. All capitalized terms not defined in this Second Amendment have
the same meanings given to those terms in the Agreement.

2. Section 2.2. Section 2.2 of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

  2.2 Bonus. The Executive will be eligible to receive an annual bonus in
respect of each calendar year during the term of this Agreement in the form of a
cash payment of 75% of Executive’s base salary in the applicable calendar year
(or such greater percentage as the Board may determine). Any bonus will be based
on the extent to which Executive achieves performance goals to be established by
the Board from time to time in consultation with the Executive. The Company will
pay Executive’s bonus, if any, no later than March 15 in the calendar year
following the calendar year to which the bonus relates. No bonus shall be deemed
to have been earned by Executive for any calendar year in which the Executive is
not actively employed as of December 31 of the calendar year to which the bonus
relates.

3. Section References. Section titles used in this Second Amendment have no
substantive meaning and are not a part of the parties’ agreement.

4. Successors and Assigns. This Second Amendment is binding upon and inures to
the benefit of the successors and permitted assigns of the parties.

5. Entire Agreement. Except as expressly modified by this Second Amendment, the
Agreement is and will remain in full force and effect in accordance with its
terms and constitutes the legal and binding obligations of the Company and
Executive. This Second Amendment, including the Agreement, is the complete
agreement of the parties and supersedes any prior agreements or representations,
whether oral or written, with respect to the subject matter of this Second
Amendment



--------------------------------------------------------------------------------

The Company and Executive have executed this Second Amendment as of the date
first set forth above.

 

Inteliquent, Inc. G. Edward Evans By:

/s/ Richard L. Monto

By:

/s/ G. Edward Evans

Name: Richard L. Monto Title: General Counsel and Secretary



--------------------------------------------------------------------------------

EXHIBIT B

List of Outstanding Equity Award Agreements

1. Non-Qualified Stock Option Award Agreement by and between G. Edward Evans and
Neutral Tandem, Inc. (d/b/a Inteliquent, Inc.), dated as of April 1, 2011

2. Restricted Stock Grant Agreement by and between G. Edward Evans and Neutral
Tandem, Inc. (d/b/a Inteliquent, Inc.), dated as of April 1, 2011

3. Non-Qualified Stock Option Award Agreement by and between G. Edward Evans and
Neutral Tandem, Inc. (d/b/a Inteliquent, Inc.), dated as of March 15, 2013

4. Restricted Stock Grant Agreement by and between G. Edward Evans and Neutral
Tandem, Inc. (d/b/a Inteliquent, Inc.), dated as of March 15, 2013.